Case 1:20-cv-00328-KD-B Document 19 Filed 10/15/20 Page 1 of 1               PageID #: 94




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

CLEVEN NEAL,                                 )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )   Civil Action No. 20-00328-KD-B
                                             )
COLONIAL TRAILWAYS,                          )
                                             )
       Defendant.                            )

                                         ORDER

       After due and proper consideration of all portions of this file deemed relevant to

the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge (doc. 18) made under 28 U.S.C. §

636(b)(1)(B) is ADOPTED as the opinion of this Court and Defendant Colonial

Trailway’s Motion to Dismiss (doc. 3) is DENIED.

       Plaintiff Cleven Neal is ORDERED to file and serve, on or before November 15,

2020, an amended complaint that conforms to the pleading standards outlined in the

Report and Recommendation, that specifically identifies the claims Neal is attempting to

assert, and that specifically identifies any federal laws under which those claims are

brought.

       The Clerk is directed to mail a copy of this order and a copy of the Court’s Pro se

Litigant Guide to Plaintiff Neal.

       DONE and ORDERED this the 15th day of October 2020.

                                          s/ Kristi K. DuBose
                                          KRISTI K. DuBOSE
                                          CHIEF UNITED STATES DISTRICT JUDGE
